                                                                                                                                                                 } L/
 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I   of!L- l


                                          UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                              JUDGMENT IN A CRIMINAL CASE
                                           v.                                (For Offenses Committed On or After November I, 1987)


                Maria Guadalupe Limon-Garrido                                Case Number: 3:19-mj-23359

                                                                             K e1'th. H oward ,~u
                                                                                                 I
                                                                                              ID t man 1,·
                                                                                                                 F ~ «t,...,•. ,,,.,,, f'"'
                                                                                                                    ~   p,
                                                                                                                        ~
                                                                                                                                 t,W..;
                                                                                                                                 ·i~"'i''·
                                                                                                                                             I' ..,:'~
                                                                             Defendant'sAttorney !         ~--

REGISTRATION NO. 88339298                                                                        i         /__~JG 2 0 2019
THE DEFENDANT:                                                                                           cu:F~ 1-< >JS :-)1::::'fF-41Cr co,;r:n
 ISi pleaded guilty to count(s) 1 of Complaint                                                       ~~UTHEF•~: rnSTHic,            or u ... ,f-',, .. ,.,.
                                                --~~---------~---~=-a===""'==
 •      was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                       Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                             1
 •      The defendant has been found not guilty on count( s)
                                                  -------------------
 •      Count(s)
                   - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                             IMPRISONMENT
       .The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

         .                              ~IME SERVED                       D _ _ _ _ _ _ _ _ _ days

  IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in c~_se


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.                 ·

                                                                          Monday, August 19, 2019
                                                                          Date ofimposition of Sentence

                    /-';:,<--:;?:,-:·
Received      ~~f&
             ----''----'-------
             DUS M
                                                                          H~iaaLwCK
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                          3: 19-mj-23359
